DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 01/11/2021. The applicant submits two Information Disclosure Statements dated 01/11/2021 and 03/26/2021. The applicant does not claim Foreign priority. The applicant claims Domestic priority to application filed on 12/20/2018, 02/05/2019, and 11/28/2016.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims contain the feature “influence” without describing what constitutes the action and for what purpose. Therefore, it isn’t clear what the functional language is claimed to accomplish.
Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims contain the feature “action” without describing what constitutes the action and for what purpose. Therefore, it isn’t clear what the functional language is claimed to accomplish.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sathyanarayana US 2018/0075309 in view of Faye US 2012/0179280.
As per claim 1, A system for influencing entities, the system comprising: 
at least one sensor of an autonomous vehicle, the at least one sensor configured to capture scan data of a field of view as the autonomous vehicle navigates autonomously along a travel path; (Sathyanarayana paragraph 0029 discloses, “The external sensors (e.g., exterior-facing camera) are preferably directed toward the vehicle exterior, more preferably toward a region in front of the vehicle (e.g., region preceding the vehicle along the vehicle trajectory, region proximal the driving volume and encompassing the vehicle drivetrain longitudinal vector, etc.), but can alternatively be directed toward the vehicle side(s), top, bottom, rear, or any other suitable region exterior the vehicle.” And paragraph 0100 discloses, “These driving trajectories can be subsequently used to control autonomous vehicle traversal, be used to train or develop autonomous vehicle control modules, or be otherwise used.”)
at least one processor configured to track a person proximal to the travel path of the autonomous vehicle and generate a prediction of a trajectory of the person; (Sathyanarayana paragraph 0041 discloses, “A fourth variation of determining object parameters can include determining the anticipated behavior of the object. “ and “In another example, a pedestrian at an intersection that is looking at the host vehicle (e.g., based on eye tracking methods run on the external image) can be anticipated to cross the street. In a second embodiment, pattern recognition methods can be applied to the object's historic path (e.g., as determined from a series of sensor measurements), wherein the object's anticipated motion can be determined from the recognized pattern.” And paragraph 0051 discloses, “The monitored region is preferably a physical volume or area proximal the vehicle that is monitored for near-collision events, but can be otherwise defined. The monitored region is preferably virtually monitored, but can alternatively or additionally be physically monitored (e.g., using on-board vehicle sensors), or otherwise monitored.”)
at least one output device of the autonomous vehicle configured to present a prompt to the pedestrian, the prompt presented to influence an action of the person based on the prediction of the trajectory of the person, at least one action of the autonomous vehicle being autonomously executed based on the action of the person. (Faye paragraph 0008 teaches, “A person in the surroundings of the motor vehicle, e.g. a pedestrian or a cyclist, as a road user for the motor vehicle, is thereby warned about the motor vehicle by the audio signal. In particular, the generator produces the audio signal only when there is at least one person in the close surroundings of the motor vehicle, e.g. a person at a distance of less than 100, 50, 30, 20, 10 or 5 m away from the motor vehicle. Hence, the audio signal for warning the person is produced only when it is actually necessary. Hence, if there is no person in the close surroundings of the motor vehicle, the motor vehicle moves or travels with particularly little noise.”)
Sathyanarayana discloses a system and method for near-crash determination. Sathyanarayana does not disclose alerting a pedestrian to an oncoming vehicle. Faye teaches of alerting a pedestrian to an oncoming vehicle. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Faye et.al. into the invention of Sathyanarayana. Such incorporation is motivated by the need to ensure safe control of the vehicle in area’s where a potential collision may occur. 
As per claim 2, The system of claim 1, wherein the at least one output device includes a speaker presenting an audio prompt. (Faye paragraph 0017 teaches, “By way of example, a plurality of loudspeakers are therefore fitted on the motor vehicle at different locations. Preferably, these loudspeakers are switched on or off, and/or the volume of the loudspeakers is controlled, specifically on the basis of the position of the at least one person relative to the motor vehicle.”)
As per claim 3, The system of claim 2, wherein the audio prompt is presented along an audio vector determined by tracking the trajectory of the person. (Faye paragraph 0017 teaches, “If a person in the direction of travel of the motor vehicle is located to the right thereof, for example, a loudspeaker on the right-hand side of the motor vehicle is operated, or operated particularly loudly, and a loudspeaker on the left-hand side of the motor vehicle is not operated, or is operated quietly, for example.”)
As per claim 4, The system of claim 1, wherein the trajectory of the person is determined based on at least one of. direction of motion of the person; speed of motion of the person; change in motion of the person; spatial location of the person relative to the travel path; or direction of gaze of the person. (Sathyanarayana paragraph 0041 discloses, “In one embodiment, determining the object's anticipated behavior includes retrieving an anticipated behavior for the object based on object parameters, such as object class or object pose. For example, a leading vehicle can be expected to move forward at the speed limit or a historic speed for the vehicle (e.g., retrieved using the vehicle's license plate number). In another example, a pedestrian at an intersection that is looking at the host vehicle (e.g., based on eye tracking methods run on the external image) can be anticipated to cross the street. In a second embodiment, pattern recognition methods can be applied to the object's historic path (e.g., as determined from a series of sensor measurements), wherein the object's anticipated motion can be determined from the recognized pattern.”)
As per claim 5, The system of claim 1, wherein the person is a pedestrian, a bicyclist, a motorcyclist, a driver of another vehicle, or riding a scooter. (Sathyanarayana paragraph 0036 discloses, “The object is preferably a physical obstacle external the vehicle, but can be otherwise defined. The object can be static or mobile. Examples of the object include: other vehicles (e.g., automatic vehicles or manually driven), bicycles, pedestrians, signage, curbs, potholes, or any other suitable obstacle that a vehicle can physically interact with.” And paragraph 0049 discloses, “Risk scores for other sub-regions within the monitored region can be calculated in response to the first risk score exceeding a threshold value.”)
As per claim 6, The system of claim 1, wherein the trajectory of the person is determined based on a confidence score. (Sathyanarayana paragraph 0049 discloses, “The risk metric is preferably indicative of a collision risk for each sub-region within the monitored region, but can additionally or alternatively be indicative of the probability of a collision within the respective sub-region, the vehicle's safety within the respective sub-region, or be indicative of any other suitable parameter.”)
As per claim 7, The system of claim 6, wherein the travel path includes an intersection and the confidence score is inversely proportional to a time elapsed since a right of way to enter the intersection transitioned to the autonomous vehicle. (Sathyanarayana paragraph 0056 discloses, “The risk point distribution within the discrete space can be uniform, random, non-linear (e.g., quadratic, logarithmic, exponential, etc.), linear, a single sub-region, or otherwise distributed. For example, the risk point distribution can have a higher point density proximal the vehicle, higher point density proximal the anticipated trajectory, have a point density that varies as a function of the collocated or respective risk score, etc.), or have any suitable distribution.”)
As per claim 8, One or more non-transitory computer-readable data storage media comprising instructions that, when executed by at least one computing unit of a computing system, cause the computing system to perform operations comprising: 
tracking a person proximal to a travel path of an autonomous vehicle; (Sathyanarayana paragraph 0041 discloses, “A fourth variation of determining object parameters can include determining the anticipated behavior of the object. “ and “In another example, a pedestrian at an intersection that is looking at the host vehicle (e.g., based on eye tracking methods run on the external image) can be anticipated to cross the street. In a second embodiment, pattern recognition methods can be applied to the object's historic path (e.g., as determined from a series of sensor measurements), wherein the object's anticipated motion can be determined from the recognized pattern.” And paragraph 0051 discloses, “The monitored region is preferably a physical volume or area proximal the vehicle that is monitored for near-collision events, but can be otherwise defined. The monitored region is preferably virtually monitored, but can alternatively or additionally be physically monitored (e.g., using on-board vehicle sensors), or otherwise monitored.”)
generating a prediction of a trajectory of the person; (Sathyanarayana paragraph 0041 discloses, “In one embodiment, determining the object's anticipated behavior includes retrieving an anticipated behavior for the object based on object parameters, such as object class or object pose. For example, a leading vehicle can be expected to move forward at the speed limit or a historic speed for the vehicle (e.g., retrieved using the vehicle's license plate number). In another example, a pedestrian at an intersection that is looking at the host vehicle (e.g., based on eye tracking methods run on the external image) can be anticipated to cross the street. In a second embodiment, pattern recognition methods can be applied to the object's historic path (e.g., as determined from a series of sensor measurements), wherein the object's anticipated motion can be determined from the recognized pattern.”)
influencing an action of the person based on the prediction of the trajectory of the person, the action of the person influenced by generating a prompt for presentation to the person; and executing at least one action of the autonomous vehicle autonomously based on the action of the person. (Faye paragraph 0008 teaches, “A person in the surroundings of the motor vehicle, e.g. a pedestrian or a cyclist, as a road user for the motor vehicle, is thereby warned about the motor vehicle by the audio signal. In particular, the generator produces the audio signal only when there is at least one person in the close surroundings of the motor vehicle, e.g. a person at a distance of less than 100, 50, 30, 20, 10 or 5 m away from the motor vehicle. Hence, the audio signal for warning the person is produced only when it is actually necessary. Hence, if there is no person in the close surroundings of the motor vehicle, the motor vehicle moves or travels with particularly little noise.”)
As per claim 9, The one or more non-transitory computer-readable data storage media of claim 8, wherein the prompt is an audio prompt. (Faye paragraph 0017 teaches, “By way of example, a plurality of loudspeakers are therefore fitted on the motor vehicle at different locations. Preferably, these loudspeakers are switched on or off, and/or the volume of the loudspeakers is controlled, specifically on the basis of the position of the at least one person relative to the motor vehicle.”)
As per claim 10, The one or more non-transitory computer-readable data storage media of claim 9, wherein the audio prompt is presented along an audio vector determined by tracking the trajectory of the person. (Faye paragraph 0017 teaches, “If a person in the direction of travel of the motor vehicle is located to the right thereof, for example, a loudspeaker on the right-hand side of the motor vehicle is operated, or operated particularly loudly, and a loudspeaker on the left-hand side of the motor vehicle is not operated, or is operated quietly, for example.”)
As per claim 11, The one or more non-transitory computer-readable data storage media of claim 8, wherein the trajectory of the person is determined based on at least one of: direction of motion of the person; speed of motion of the person; change in motion of the person; spatial location of the person relative to the travel path; or direction of gaze of the person. (Sathyanarayana paragraph 0041 discloses, “In one embodiment, determining the object's anticipated behavior includes retrieving an anticipated behavior for the object based on object parameters, such as object class or object pose. For example, a leading vehicle can be expected to move forward at the speed limit or a historic speed for the vehicle (e.g., retrieved using the vehicle's license plate number). In another example, a pedestrian at an intersection that is looking at the host vehicle (e.g., based on eye tracking methods run on the external image) can be anticipated to cross the street. In a second embodiment, pattern recognition methods can be applied to the object's historic path (e.g., as determined from a series of sensor measurements), wherein the object's anticipated motion can be determined from the recognized pattern.”)
As per claim 12, The one or more non-transitory computer-readable data storage media of claim 8, wherein the person is a pedestrian, a bicyclist, a motorcyclist, a driver of another vehicle, or riding a scooter. (Sathyanarayana paragraph 0036 discloses, “The object is preferably a physical obstacle external the vehicle, but can be otherwise defined. The object can be static or mobile. Examples of the object include: other vehicles (e.g., automatic vehicles or manually driven), bicycles, pedestrians, signage, curbs, potholes, or any other suitable obstacle that a vehicle can physically interact with.” And paragraph 0049 discloses, “Risk scores for other sub-regions within the monitored region can be calculated in response to the first risk score exceeding a threshold value.”)
As per claim 13, The one or more non-transitory computer-readable data storage media of claim 8, wherein the trajectory of the person is determined based on a confidence score. (Sathyanarayana paragraph 0049 discloses, “The risk metric is preferably indicative of a collision risk for each sub-region within the monitored region, but can additionally or alternatively be indicative of the probability of a collision within the respective sub-region, the vehicle's safety within the respective sub-region, or be indicative of any other suitable parameter.”)
As per claim 14, The one or more non-transitory computer-readable data storage media of claim 13, wherein the travel path includes an intersection and the confidence score is inversely proportional to a time elapsed since a right of way to enter the intersection transitioned to the autonomous vehicle. (Sathyanarayana paragraph 0056 discloses, “The risk point distribution within the discrete space can be uniform, random, non-linear (e.g., quadratic, logarithmic, exponential, etc.), linear, a single sub-region, or otherwise distributed. For example, the risk point distribution can have a higher point density proximal the vehicle, higher point density proximal the anticipated trajectory, have a point density that varies as a function of the collocated or respective risk score, etc.), or have any suitable distribution.”)
As per claim 15, A method for influencing entities, the method comprising: 
tracking a person proximal to a travel path of an autonomous vehicle; (Sathyanarayana paragraph 0041 discloses, “A fourth variation of determining object parameters can include determining the anticipated behavior of the object. “ and “In another example, a pedestrian at an intersection that is looking at the host vehicle (e.g., based on eye tracking methods run on the external image) can be anticipated to cross the street. In a second embodiment, pattern recognition methods can be applied to the object's historic path (e.g., as determined from a series of sensor measurements), wherein the object's anticipated motion can be determined from the recognized pattern.” And paragraph 0051 discloses, “The monitored region is preferably a physical volume or area proximal the vehicle that is monitored for near-collision events, but can be otherwise defined. The monitored region is preferably virtually monitored, but can alternatively or additionally be physically monitored (e.g., using on-board vehicle sensors), or otherwise monitored.”)
generating a prediction of a trajectory of the person; (Sathyanarayana paragraph 0041 discloses, “In one embodiment, determining the object's anticipated behavior includes retrieving an anticipated behavior for the object based on object parameters, such as object class or object pose. For example, a leading vehicle can be expected to move forward at the speed limit or a historic speed for the vehicle (e.g., retrieved using the vehicle's license plate number). In another example, a pedestrian at an intersection that is looking at the host vehicle (e.g., based on eye tracking methods run on the external image) can be anticipated to cross the street. In a second embodiment, pattern recognition methods can be applied to the object's historic path (e.g., as determined from a series of sensor measurements), wherein the object's anticipated motion can be determined from the recognized pattern.”)
influencing an action of the person based on the prediction of the trajectory of the person, the action of the person influenced by presenting a prompt to the person; (Faye paragraph 0008 teaches, “A person in the surroundings of the motor vehicle, e.g. a pedestrian or a cyclist, as a road user for the motor vehicle, is thereby warned about the motor vehicle by the audio signal. In particular, the generator produces the audio signal only when there is at least one person in the close surroundings of the motor vehicle, e.g. a person at a distance of less than 100, 50, 30, 20, 10 or 5 m away from the motor vehicle. Hence, the audio signal for warning the person is produced only when it is actually necessary. Hence, if there is no person in the close surroundings of the motor vehicle, the motor vehicle moves or travels with particularly little noise.”) and 
executing at least one action of the autonomous vehicle autonomously based on the action of the person. (Sathyanarayana paragraph 0094 discloses, “automatic vehicle control can be performed, virtual simulations can be generated, or any other suitable action can be automatically taken in response to near-collision event detection.”)
As per claim 16, The method of claim 15, wherein the travel path includes an intersection and the action is influenced based on a time elapsed since a right of way to enter the intersection transitioned to the autonomous vehicle. (Sathyanarayana paragraph 0041 discloses, “In one embodiment, determining the object's anticipated behavior includes retrieving an anticipated behavior for the object based on object parameters, such as object class or object pose. For example, a leading vehicle can be expected to move forward at the speed limit or a historic speed for the vehicle (e.g., retrieved using the vehicle's license plate number). In another example, a pedestrian at an intersection that is looking at the host vehicle (e.g., based on eye tracking methods run on the external image) can be anticipated to cross the street.” And paragraph 0049 discloses, “The risk metric can be updated: in real- or near-real time (e.g., as sensor data is sampled or received, as factor values are determined, etc.), at a predetermined frequency, in response to occurrence of a predetermined event (e.g., object entering the monitored region), be static (e.g., predetermined), or be determined at any other suitable time.”)
As per claim 17, The method of claim 15, wherein the trajectory of the person is determined based on at least one of: direction of motion of the person; speed of motion of the person; change in motion of the person; spatial location of the person relative to the travel path; or direction of gaze of the person. (Sathyanarayana paragraph 0041 discloses, “In one embodiment, determining the object's anticipated behavior includes retrieving an anticipated behavior for the object based on object parameters, such as object class or object pose. For example, a leading vehicle can be expected to move forward at the speed limit or a historic speed for the vehicle (e.g., retrieved using the vehicle's license plate number). In another example, a pedestrian at an intersection that is looking at the host vehicle (e.g., based on eye tracking methods run on the external image) can be anticipated to cross the street. In a second embodiment, pattern recognition methods can be applied to the object's historic path (e.g., as determined from a series of sensor measurements), wherein the object's anticipated motion can be determined from the recognized pattern.”)
As per claim 18, The method of claim 15, wherein the person is a pedestrian, a bicyclist, a motorcyclist, a driver of another vehicle, or riding a scooter. (Sathyanarayana paragraph 0036 discloses, “The object is preferably a physical obstacle external the vehicle, but can be otherwise defined. The object can be static or mobile. Examples of the object include: other vehicles (e.g., automatic vehicles or manually driven), bicycles, pedestrians, signage, curbs, potholes, or any other suitable obstacle that a vehicle can physically interact with.” And paragraph 0049 discloses, “Risk scores for other sub-regions within the monitored region can be calculated in response to the first risk score exceeding a threshold value.”)
As per claim 19, The method of claim 15, wherein the prompt is an audio prompt. (Faye paragraph 0017 teaches, “By way of example, a plurality of loudspeakers are therefore fitted on the motor vehicle at different locations. Preferably, these loudspeakers are switched on or off, and/or the volume of the loudspeakers is controlled, specifically on the basis of the position of the at least one person relative to the motor vehicle.”)
As per claim 20, The method of claim 19, wherein the audio prompt is presented along an audio vector determined by tracking the trajectory of the person. (Faye paragraph 0017 teaches, “If a person in the direction of travel of the motor vehicle is located to the right thereof, for example, a loudspeaker on the right-hand side of the motor vehicle is operated, or operated particularly loudly, and a loudspeaker on the left-hand side of the motor vehicle is not operated, or is operated quietly, for example.”)

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Primary Examiner, Art Unit 3666